In the
  United States Court of Appeals
     For the Seventh Circuit
                     ____________________ 
No. 14‐2946 
ARTHUR MITCHELL, 
                                                Petitioner‐Appellant, 

                                  v. 

DONALD ENLOE, Warden, 
                                                Respondent‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
            No. 1:10‐cv‐03034 — Robert M. Dow, Judge. 
                     ____________________ 

   ARGUED FEBRUARY 17, 2016 — DECIDED MARCH 24, 2016 
                ____________________ 

   Before BAUER, FLAUM, and WILLIAMS, Circuit Judges. 
    FLAUM, Circuit Judge. Petitioner Arthur Mitchell admitted 
to killing Ricky Neal on February 5, 1995 by striking him with 
a  brick.  The  killing  arose  out  of  a  dispute  when  Neal  was 
working  on  Mitchell’s  car  in  the  backyard  of  Neal’s  home. 
2                                                      No. 14‐2946 

Mitchell asserted that  he acted in self‐defense  after  Neal  at‐
tacked him with a wrench. The prosecution presented foren‐
sic evidence that refuted Mitchell’s claim of self‐defense. 
    Following a trial in the Illinois Circuit Court, the jury con‐
victed Mitchell of first degree murder. The circuit court sen‐
tenced him to fifty‐seven years in prison. Mitchell now seeks 
habeas relief alleging ineffective assistance of counsel and a 
due process violation. We affirm the district court’s denial of 
Mitchell’s request for habeas relief. 
                            I. Background 
     A. State’s Case‐in‐Chief 
    An  autopsy  of  Neal  revealed  evidence  of  blunt  force 
trauma to his face and the back of his head. There were abra‐
sions  on  his  forehead  and  nose,  bruising  to  his  forehead,  a 
two‐inch laceration over his right eye, and a bone fracture be‐
neath his eyebrow. Neal also suffered two wounds to the back 
of his head: a laceration behind his left ear and a linear lacer‐
ation down the center of his scalp. Foreign debris was recov‐
ered only from Neal’s face. Debris was not found in his hair 
or on the back of his head. A post‐mortem toxicology report 
revealed that Neal had been using alcohol and cocaine. 
    A forensic pathologist for the State, Dr. Larry Blum, testi‐
fied that blunt force trauma to Neal’s head caused his death. 
He said that Neal died from “a beating” that included “two 
separate  blows”  to  the  back  of  his  head.  According  to  Dr. 
Blum, unless Neal fell onto a large rock, the laceration on his 
scalp was not consistent with a fall backwards from a stand‐
ing position onto a gravel surface, nor could both lacerations 
have resulted from such a fall. 
No. 14‐2946                                                           3

    At  trial,  Sheila  Mitchell  (a  distant  relative  of  petitioner 
Mitchell), the State’s sole eyewitness, testified to events sur‐
rounding  Neal’s death.1 Sheila was serving  a sentence  for a 
felony conviction at the time of trial. Sheila testified that she 
did  not  “make  any  deal  with  the  State  to  testify”  against 
Mitchell. She also stated  that for ten years  she  had been re‐
ceiving disability payments for physical and mental disabili‐
ties. 
     Sheila testified that she consumed substantial amounts of 
alcohol and crack cocaine the night before and on the morning 
of  Neal’s  murder.  She  said  that  when  she  arrived  at  Neal’s 
house, she continued to drink alcohol and smoke crack with 
another woman, Jeanine Tanner, and Neal. Sheila further tes‐
tified that Neal raised the front of Mitchell’s vehicle using a 
car jack and began to work. Meanwhile, Sheila said she and 
Tanner  continued  to  drink  and  smoke  crack  inside  the  car, 
sleeping intermittently.  
    Sheila  testified  that  she  heard  Neal  say  that  he  had 
dropped something into the motor and that Mitchell and Neal 
were arguing. Sheila said that, at this point, she was slumped 
down in the seat, trying to sleep. She further testified that Tan‐
ner then shook her and twice uttered a profane exclamation. 
Sheila said she sat up and saw Mitchell run behind the garage 
and retrieve a brick; she then slumped back down. She testi‐
fied that she heard Neal say, “Man, why do you want to do 
this,” and looked up to see Mitchell with a brick in his hand. 
Sheila said she could not see Neal’s hands because Neal was 
standing with his back to her. She stated that Mitchell raised 


                                                 
1 Sheila Mitchell died on February 2, 2006. 
4                                                      No. 14‐2946 

his arm and made a motion like he was going to throw a foot‐
ball. Sheila said she did not believe Mitchell would hit Neal, 
so she slumped back down in the seat. She then “heard the 
fall”  against  the  passenger  door  and,  when  she  raised  her 
head, saw Mitchell holding the brick. Although Sheila testi‐
fied that she did not see the brick hit Neal, she saw Mitchell 
bring the brick down toward the ground twice.  
   Sheila testified that she did not see Neal swing a wrench 
at Mitchell at any point. Sheila further testified that when she 
emerged from the car, she saw Neal lying face down “on the 
ground with blood gushing out of the back of his head.” 
     B. Mitchell’s Defense 
    At trial, Mitchell attempted to discredit Sheila’s version of 
events and show that he killed Neal in self‐defense after Neal 
attacked him with a wrench. Mitchell testified that while he 
was  driving  Sheila,  Tanner,  and  Neal  to  Neal’s  house,  Neal 
smoked crack and Mitchell warned Neal not to smoke while 
he  worked  on  Mitchell’s  car.  Mitchell  stated  that  once  they 
were  at  Neal’s  house,  Mitchell  opened  the  hood  of  the  car 
while Neal remained inside the car with Sheila and Tanner.  
     Mitchell testified that Sheila and Tanner stayed in the car, 
drinking,  smoking,  and  sleeping.  Mitchell  further  testified 
that Neal also smoked crack and drank a beer. Mitchell said 
he again warned Neal not to do drugs while working on the 
car, but that Neal continued to smoke. According to Mitchell, 
he then told Neal to put the car back together and said that he 
would pay Neal for the work completed thus far. Mitchell tes‐
tified that, after telling Neal to stop working, Neal told Mitch‐
No. 14‐2946                                                      5

ell that he had dropped a piece of the ratchet set into the en‐
gine. Mitchell said that Neal then hoisted up the car using a 
jack to change the oil. 
    According to Mitchell, as Mitchell was looking under the 
car for the missing piece, Neal moved toward the car jack and 
Mitchell believed that Neal was going to drop the car on him. 
Mitchell said that he stood up, again told Neal to stop work‐
ing on the car, and said that he would “put it [back] together 
[himself].” Mitchell testified that he offered to pay Neal half 
of what he owed him for the whole job. Mitchell further testi‐
fied that he then reached for the wrench in Neal’s hand so that 
he could put the car back together but that Neal would not 
relinquish it. Mitchell said that when he gave Neal the money, 
Neal “got highly upset” and threw it on the ground. 
    Mitchell testified that he bent down to pick up the money 
and, when he looked up, he saw Neal “coming down on [him] 
with th[e] wrench.” Mitchell said Neal struck his arm and fin‐
ger. Mitchell testified that he fell to the ground, grabbed two 
bricks from nearby, then stood up with one of the bricks in his 
hand  and  hit Neal on the left side of the face. According to 
Mitchell, at this point Neal stood directly in front of Mitchell, 
wrench in hand. Mitchell stated that he then threw aside the 
brick  and  knew  from  the  blood  and  sweat  dripping  down 
Neal’s forehead that Neal’s head was “busted.” 
    As explained by Mitchell, Neal then “swung the wrench 
again,”  nicking  Mitchell’s  nose.  Mitchell  testified  that  he 
grabbed the other brick and stepped back to “counterpunch” 
Neal. Mitchell said he slipped on his coat and “just threw the 
brick and the brick went flying” out of his hand toward Neal. 
He stated that as he fell, he saw Neal “go down like he was 
ducking.” Mitchell testified that he did not know if the brick 
6                                                      No. 14‐2946 

actually hit Neal, but that it “had to [have] hit him in the back 
of  his  head  because  [Neal]  fell.”  He  said  he  next  saw  Neal 
“standing straight up in the air,” then fall straight back “like 
a  tree”  onto  the  “pointy  rocks  and  everything  else”  on  the 
ground.  Mitchell  said  that  he  immediately  removed  the 
wrench from Neal’s hand.  
    At trial, Mitchell explained that he hit Neal to protect him‐
self. He stated that he would not have hit Neal with the bricks 
if Neal had not swung the wrench at him. Mitchell also testi‐
fied that his left index finger was swollen from being struck 
by the wrench, prompting the police to photograph his hands.  
   On  cross‐examination,  Mitchell  testified  that  he  was  not 
“upset” with Neal, but “wanted to just end it all, put [the car] 
back together” and leave because he “was tired.” On redirect 
examination, Mitchell denied being “upset enough at … Neal 
smoking cocaine to take a brick and hit him with it.” Rather, 
he said he “hit Ricky Neal with the brick and in my own self‐
defense. I just wanted to leave.” 
    The  State  challenged  Mitchell’s  testimony  that  Neal  hit 
him with a wrench. Following Mitchell’s testimony, the State 
offered testimony from Detective Richard Demick, who inter‐
viewed  Mitchell  on  the  day  after  Neal’s  death.  Detective 
Demick testified that he saw no bruises or marks on Mitchell 
at the interview. To refute this testimony, Mitchell introduced 
the testimony of investigator Jeffrey Beasley, who said he saw 
Mitchell  three  days  after  Neal’s  death  and  observed  that 
Mitchell’s left index finger was swollen above the knuckle. 
     C. Jury Instructions 
  At  the  jury  instruction  conference,  the  Illinois  Circuit 
Court explained the lesser included offense of second degree 
No. 14‐2946                                                                       7

murder instruction to Mitchell. The prepared instruction the 
court read to Mitchell was for unreasonable belief in the ne‐
cessity of self‐defense, one of two second degree murder in‐
structions  in  the  then‐current  Illinois  Pattern  Jury  Instruc‐
tions, Criminal (3d ed. 1992). The pattern instructions also al‐
lowed for a second degree murder instruction based on prov‐
ocation. 
    Mitchell told the circuit court that he did not want the in‐
struction because he did not “like the way that sounds” and 
asked if “there is anything else worded out that is trying to 
find me guilty[?]” The court responded, “this is the instruc‐
tion the law says that you must give if you want to take the 
chance of getting a second degree conviction.” Mitchell asked 
two more times if “that’s the only way it’s worded” and the 
court responded “[t]hat’s it.” The record does not reflect that 
the court advised Mitchell of the possibility of an instruction 
based on provocation. Mitchell declined to request a second 
degree murder instruction, stating that he would “rather go 
for everything than nothing.”  
   Following  recess  and  discussion  with  counsel,  Mitchell 
changed his mind and agreed to an instruction on unreason‐
able belief in the necessity of self‐defense.2 Mitchell’s counsel 
did not request the alternative provocation instruction. Dur‐
ing  closing  arguments,  Mitchell’s  counsel  stated:  “Self‐de‐
fense. That’s the case… . My client acted in self‐defense, using 

                                                 
2 The circuit court instructed the jury that it could find Mitchell guilty of 

second  degree  murder  if  he,  “at  the  time  he  performed  the  acts  which 
caused the death of Ricky Neal, believed the circumstances to be such that 
they  justified  the  deadly  force  he  used,  but  his  belief  that  such  circum‐
stances existed was unreasonable.” 
8                                                        No. 14‐2946 

just as much force as was being used on him to protect him‐
self.”  The  jury  rejected  Mitchell’s  claim  of  self‐defense  and 
convicted  him  of  first  degree  murder.  The  court  sentenced 
him to fifty‐seven years in prison. 
     D.  Post‐Trial Proceedings 
    Mitchell  filed  a  direct  appeal  in  the  Illinois  Appellate 
Court. In 1997, the Illinois Appellate Court affirmed his con‐
viction. Mitchell’s petition for leave to appeal was then denied 
by the Illinois Supreme Court on June 3, 1998.  
    Mitchell filed a pro se post‐conviction petition in Illinois 
state  court,  which  he  amended  several  times.  In  September 
2002,  Mitchell  and  his  then‐post‐conviction  counsel,  Eric 
Mitchell,  interviewed  Sheila.  Eric  Mitchell—who  had  been 
appointed  to  represent  Mitchell  in  July  2000—withdrew  as 
Mitchell’s  counsel  in  January  2004,  explaining  that  he  was 
“uncomfortable” with his interactions with Mitchell in court 
as  well  as  Mitchell’s  “disturbing”  statement  regarding  his 
knowledge of the location of counsel’s father’s residence. 
    In June 2006, during the pendency of the proceedings on 
his pro se post‐conviction petition, Mitchell filed a combined 
petition for post‐conviction relief and a petition for relief from 
judgment based on newly discovered evidence in the Illinois 
Circuit Court. Attached to the combined petition was an un‐
sworn, unsigned affidavit dated 2003, which Mitchell alleged 
was  the  affidavit  of  Sheila  Mitchell.  In  the  affidavit,  Sheila 
averred that when she was interviewed by the police regard‐
ing  Neal’s  death,  the  police  “momentarily  turned  off  the 
video  tape”  and  told  her  that  she  and  Tanner  could  be 
charged with accessory to murder. She stated that the police 
informed her that if she testified against Mitchell they would 
No. 14‐2946                                                           9

not  charge  her  and  “would  make  it  light”  on  her.  Also  at‐
tached to the combined petition  was  an unsworn, unsigned 
affidavit dated 2006, which Mitchell alleged was the affidavit 
of  Eric  Mitchell.  Eric  asserted  that  Sheila  made  the  above 
statements in his presence. In a supplement to the combined 
petition, Mitchell alleged that Eric Mitchell was ineffective for 
failing  to  move  to  appoint  a  stenographer  to  transcribe 
Sheila’s “deposition” and for failing to get Sheila’s signature 
before she died in 2006.  
    The  circuit  court  denied  Mitchell’s  petition  and  he  ap‐
pealed  to  the  Illinois  Appellate  Court,  arguing  that  his  trial 
counsel was ineffective for failing to request a jury instruction 
on second degree murder based on provocation, and the cir‐
cuit court erroneously denied Mitchell an evidentiary hearing 
on  the  claim  in  his  combined  petition  that  Sheila  gave  false 
testimony  at  trial  when  she  denied  making  a  deal  with  the 
State to testify against Mitchell. The Illinois Appellate Court 
affirmed the denial of his petition in 2009, with one justice dis‐
senting. 
     In 2010, Mitchell filed a pro se 28 U.S.C. § 2254 habeas pe‐
tition  in  the  Northern  District  of  Illinois,  asserting  twenty‐
nine  claims.  The  district  court  appointed  counsel  to  assist 
Mitchell. In September 2013, the district court denied Mitch‐
ell’s request for habeas relief, declined to issue a certificate of 
appealability, and entered judgment. In October 2013, Mitch‐
ell timely filed a pro se motion to reconsider pursuant to Rule 
59(e). The district court denied Mitchell’s Rule 59(e) motion, 
finding that Mitchell failed to clearly establish that the district 
court  manifestly  erred  in  rejecting  his  habeas  claims  and 
denying a certificate of appealability. Mitchell appeals. 
10                                                         No. 14‐2946 

                              II. Discussion 
    Mitchell presents two arguments on appeal to this Court. 
He asserts that he is entitled to habeas relief due to ineffective 
assistance of counsel and a due process violation. In a federal 
habeas proceeding, we review the district court’s findings of 
fact  for  clear  error  and  legal  conclusions,  including  mixed 
questions of law and fact, de novo. Harding v. Walls, 300 F.3d 
824, 827 (7th Cir. 2002). We may grant habeas relief if the ad‐
judication by the Illinois Appellate Court:  
         (1) resulted in a decision that was contrary to, or 
         involved an unreasonable application of, clearly 
         established  Federal  law,  as  determined  by  the 
         Supreme Court of the United States; or  
         (2) resulted in a decision that was based on an 
         unreasonable determination of the facts in light 
         of the evidence presented in the State court pro‐
         ceeding.  
Id.  (citing  28  U.S.C.  §  2254(d)).  Thus,  to  the  extent  the  state 
court  adjudicated  Mitchell’s  claims  on  the  merits,  he  must 
show that the state court decision was not just “incorrect or 
erroneous,”  but  “objectively  unreasonable.”  Lockyer  v.  An‐
drade, 538 U.S. 63, 75 (2003). 
      A. Ineffective Assistance of Counsel Claim 
    Mitchell’s first argument on appeal is that he is entitled to 
habeas relief, or at least an evidentiary hearing, due to inef‐
fective assistance of counsel. Mitchell contends that trial coun‐
sel’s  failure  to  request  a  jury  instruction  for  second  degree 
murder based on provocation violated his Sixth Amendment 
right to effective assistance of counsel. Strickland v. Washing‐
ton, 466 U.S. 668, 686 (1984).  
No. 14‐2946                                                        11

    Under  Strickland,  trial  counsel  renders  ineffective  assis‐
tance  when  counsel’s  performance  falls  below  an  objective 
standard of reasonableness and the petitioner is prejudiced by 
that performance. Id. at 687–88. Our case law establishes that 
where evidence at trial supports a lesser jury instruction, trial 
counsel may make a strategic decision not to request such in‐
struction. See, e.g., United States ex rel. Barnard v. Lane, 819 F.2d 
798,  805  (7th  Cir.  1987).  Strickland  generally  provides  a  pre‐
sumption of strategic decision‐making by counsel. Woolley v. 
Rednour, 702 F.3d 411, 422–23 (7th Cir. 2012). However, that 
presumption  does  not extend  to situations where there was 
“no strategic rationale underlying [the] errors.” Id. at 423. 
    We therefore face two questions: First, whether Mitchell’s 
trial counsel made a reasonable, strategic choice to omit the 
provocation instruction; and second, whether the evidence in 
the record indicates that the failure to give an instruction on 
provocation prejudiced Mitchell. Mitchell claims that the facts 
supported  two  second  degree  murder  instructions,  one  for 
unreasonable  belief  in  the  necessity  of  self‐defense  and  an‐
other for provocation. A provocation instruction under the Il‐
linois Pattern Jury  Instructions,  Criminal,  No. 7.03A  (3d ed. 
1992), would have read: “A  mitigating factor exists so  as  to 
reduce the offense of first degree murder to the lesser offense 
of second‐degree murder if, at the time of the killing, the de‐
fendant  acts  under  a  sudden  and  intense  passion  resulting 
from  serious  provocation  by  [the  deceased].”  According  to 
Mitchell, the record suggests that trial counsel likely failed to 
consider  giving  the  provocation  instruction  and  should  not 
have been afforded the presumption of “strategy.” 
12                                                              No. 14‐2946 

    The  Illinois  Appellate  Court  held  that  because  a  second 
degree murder conviction requires different mental states un‐
der theories of “unreasonable belief” and “provocation,” trial 
counsel acted strategically by not requesting a provocation in‐
struction. Likewise, the district court found that Mitchell had 
not  set  forth  evidence  to  suggest  that  trial  counsel’s  perfor‐
mance  was  deficient.  The  district  court  made  this  finding 
based on trial testimony that showed that Mitchell’s counsel 
“clearly chose a self‐defense theory” over a provocation the‐
ory. The district court emphasized that this “is not unreason‐
able and is the type of tactical choice a defense counsel often 
must  make… .  [T]rial  counsel  reasonably  could  have  con‐
cluded that this alternative instruction—one at odds with his 
theory of the case—would only confuse the jury and under‐
mine the strategy counsel had already adopted.”3 
   We agree with the circuit and district courts that the evi‐
dence in the record cannot support both a provocation theory 
and  self‐defense  theory.  Mitchell  testified  at  trial  that  he 
“wasn’t  upset”  and  “just  wanted  to  leave.”  It  would  have 
been clearly inconsistent for counsel to present evidence that 
Mitchell  was  acting  because  of  sudden  and  intense  passion 
given this testimony. Thus, trial counsel acted reasonably by 
not presenting the provocation instruction. The district court 
and the Illinois Appellate Court correctly found that it would 

                                                 
3 Furthermore, the district court concluded that Mitchell was not preju‐

diced by trial counsel’s choice because the jury did not accept Mitchell’s 
explanation  for  how  Neal  was  killed.  Because  the  jury  did  not  believe 
Mitchell’s story, the district court found it implausible that the jury would 
have embraced a provocation theory. Thus, Mitchell could not have won 
on a provocation theory, just as he failed to convince the jury that he acted 
in self‐defense. 
No. 14‐2946                                                        13

not have been proper—and likely would have confused the 
jury—to  provide  a  second  degree  murder  instruction  based 
on provocation.  
    Mitchell also fails to show that he was prejudiced due to 
counsel’s  failure  to  request  a  provocation  instruction.  See 
Smith v. McKee, 598 F.3d 374, 388 (7th Cir. 2010) (“Prejudice 
means, ‘an error which so infected the entire trial that the re‐
sulting conviction violates due process.’” (citation omitted)). 
To  convict  for  second  degree  murder  under  either  self‐de‐
fense  or  provocation,  the  jury  would  have  had  to  believe 
Mitchell’s version of events. But the forensic evidence contra‐
dicts  Mitchell’s  story.  The  jury  took  a  view  of  the  evidence 
that  permitted  conviction  for  first  degree  murder.  It  is  un‐
likely that the jury would have disregarded that evidence and 
believed Mitchell’s account even if counsel had presented an 
alternative provocation instruction.  
    In sum, because Mitchell did not show that his trial coun‐
sel acted unreasonably or that he was prejudiced by counsel’s 
decision,  the  district  court  properly  dismissed  Mitchell’s 
claim of ineffective assistance of counsel. 
   B. Due Process Claim 
    Mitchell’s second argument is based on Sheila’s unsworn, 
unsigned affidavit, which avers that the State offered not to 
charge her as an accessory to murder in exchange for her tes‐
timony against Mitchell. Mitchell asks this Court to grant an 
evidentiary  hearing  to  prove  the  validity  of  the  affidavit. 
Mitchell  contends  that  the  State’s  failure  to  correct  Sheila’s 
false testimony would constitute a due process violation and 
entitle him to a new trial. See Brady v. Maryland, 373 U.S. 83, 
87 (1963) (“[T]he suppression by the prosecution of evidence 
14                                                     No. 14‐2946 

favorable  to  an  accused  upon  request  violates  due  process 
where  the  evidence  is  material  either  to  guilt  or  to  punish‐
ment, irrespective of the good faith or bad faith of the prose‐
cution.”).  This  is  because a conviction  obtained through the 
use of false evidence, known to be such by representatives of 
the State and allowed to go uncorrected, violates a criminal 
defendant’s due process rights. Napue v. Illinois, 360 U.S. 264, 
269 (1959). 
    The Illinois Appellate Court held that this claim was pro‐
cedurally defaulted because Sheila’s affidavit was  unsigned 
and thus lacked the indication of reliability needed to toll the 
statute  of  limitations.  See  735  Ill.  Comp.  Stat.  5/2‐1401(c) 
(2006).  The  district  court  agreed  that  any  claim  based  on 
Sheila’s affidavit was procedurally defaulted. 
    On appeal, Mitchell argues that his due process claim was 
not  procedurally  defaulted  because  the  Illinois  Appellate 
Court  “failed  to  apply  the  tolling  criteria  in  a  manner  con‐
sistent  with  firmly  established  Illinois  practice.”  Mitchell 
notes that § 2‐1401 of the Illinois code permits a petitioner to 
seek relief from judgment based  on newly discovered  facts. 
Id. at 5/2‐1401. Specifically, § 2‐1401 allows for tolling of the 
two‐year filing deadline where “the ground for relief is fraud‐
ulently concealed.” Id. at 5/2‐1401(c). Mitchell asserts that his 
combined petition and the unsigned affidavits of Sheila and 
Eric  Mitchell  adequately  alleged  a  basis  for  obtaining  relief 
from  judgment  based  on  perjured  testimony,  and  thus  the 
case should be remanded to the state court for an evidentiary 
hearing on those claims. 
   The  district  court  and  Illinois  Appellate  Court  properly 
found that the unsigned affidavits do not constitute the “clear 
showing”  required  to  establish  fraudulent  concealment  and 
No. 14‐2946                                                                   15

toll  the  two‐year  limitation  period  under  §  2‐1401.  People  v. 
Coleman, 794 N.E.2d 275, 292 (Ill. 2002). To establish fraudu‐
lent concealment, a defendant “must specifically allege facts 
demonstrating that his opponent affirmatively attempted to 
prevent the discovery of the purported grounds for relief, as 
well as offer factual allegations demonstrating his good faith 
and  reasonable  diligence  in  trying  to  uncover  such  matters 
before trial or within the limitations period.” People v. Dodds, 
7 N.E.3d 83, 92 (Ill. App. Ct. 2014) (citing Coleman, 794 N.E.2d 
at  293).  A  signed  and  notarized  affidavit  is  one  well‐estab‐
lished method of setting forth specific factual allegations. See 
Thompson v. IFA, Inc., 536 N.E.2d 969, 972 (Ill. App. Ct. 1989) 
(“It is insufficient merely to assert that the basis for relief was 
fraudulent  concealment;  rather,  petitioner  must  allege  facts, 
supported by affidavit, demonstrating affirmative acts or rep‐
resentations by respondent designed to prevent discovery of 
the purported grounds for relief.”).4 Here, the affidavits were 
unsigned and unsworn. We therefore agree with the district 
court that this claim was procedurally defaulted.5 



                                                 
4 Mitchell relies on In re Marriage of Frazier to argue that there is no require‐

ment that allegations of fraud be supported by signed and notarized affi‐
davits. 561 N.E.2d 160, 163 (Ill. App. Ct. 1990). But the Frazier court ob‐
served that § 2‐1401 “permits parties to seek [r]elief from final orders and 
judgments … upon petition supported by affidavit or other appropriate 
showing as to matters not of record.” Id. at 162 (alteration in original) (ci‐
tation, internal quotation marks, and other punctuation omitted). 
5 Even assuming, arguendo, that Mitchell had established fraudulent con‐

cealment, he does not make a showing of cause and prejudice necessary 
to excuse the procedural default. Bolton v. Akpore, 730 F.3d 685, 696 (7th 
Cir.  2013)  (“Procedural  default  may  be  excused  …  if  the  petitioner  can 
show both cause for and prejudice from the default, or can demonstrate 
16                                                               No. 14‐2946 

                                        III. Conclusion 
    For the foregoing reasons, we AFFIRM the judgment of the 
district court. 




                                                 
that the district court’s failure to consider the claim would result in a fun‐
damental  miscarriage  of  justice.”).  Mitchell  did  not  suffer  prejudice  as 
there  is  no  reasonable  likelihood  that  additional  information  about  the 
State’s  purported  deal  with  Sheila  would  have  affected  the  verdict. 
Sheila’s credibility was vigorously attacked on multiple fronts by defense 
counsel. Even the prosecutor agreed that Sheila was an incredible witness 
and instead emphasized that Mitchell’s version of events did not fit the 
physical evidence. The jury had ample reason to disbelieve Sheila but the 
physical  evidence  corroborated  her  testimony.  Since  there  is  an  insuffi‐
cient showing of prejudice and no indication of a fundamental miscarriage 
of justice, we agree with the circuit and district courts that an evidentiary 
hearing is not warranted.